EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Su on 1/24/2022.

The application has been amended as follows: 
	Claim 1, line 10: after “two first cooling jackets,” delete “the first cooling jacket”, and insert --each of the two first cooling jackets--.
	Claim 1, line 22: after “wherein” delete “the first cooling jacket”, and insert --each of the two first cooling jackets further--.
	Claim 6, line 3: after “attached with” delete “the first cooling jackets”, and insert --each of the two first cooling jackets--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 5: The prior art, taken alone or in combination, fails to teach that the partition is connected with the second side plate; in combination with other claimed elements as set forth in claim 5.


	Fig. 3 & 5 of Sevastakis further teaches a plurality of liquid guide plates (a left side of item 32a and a right side of item 32a) and a partition (a gap between the two items 32a) provided between adjacent liquid guide plates. However, the partition is not connected with the second side plate (Fig. 3, item 30b between the partition and the second side plate).
	It may be obvious to employ a second graphite sleeve to produce more products simultaneously. However, the combination does not teach the relationship among the two graphite sleeves, two first cooling jackets, and a second cooling jacket.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/24/2022